FILED
                            NOT FOR PUBLICATION                               JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10240

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01676-SRB

  v.
                                                 MEMORANDUM*
JOSE DE JESUS CASILLAS-OCHOA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jose De Jesus Casillas-Ochoa appeals from the district court’s judgment and

challenges his guilty-plea conviction and 42-month sentence for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Casillas-Ochoa’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Casillas-Ochoa the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     13-10240